JPMORGAN TRUST I J.P. Morgan U.S. Equity Funds JPMorgan Diversified Fund JPMorgan Dynamic Small Cap Growth Fund JPMorgan Growth and Income Fund JPMorgan Small Cap Equity Fund JPMorgan U.S. Equity Fund Prospectuses dated November 1, 2008 J.P. Morgan Municipal Bond Funds JPMorgan Intermediate Tax Free Bond Fund JPMorgan New York Tax Free Bond Fund Prospectus dated July 1, 2009 J.P. Morgan Tax Aware Funds JPMorgan Tax Aware U.S. Equity Fund Prospectus dated February 28, 2009 J.P. Morgan International Equity Funds JPMorgan Emerging Markets Equity Fund JPMorgan International Equity Fund JPMorgan International Opportunities Fund JPMorgan International Small Cap Equity Fund JPMorgan International Value Fund JPMorgan Intrepid European Fund JPMorgan Intrepid Japan Fund Prospectuses dated February 28, 2009 J.P. Morgan Specialty Funds JPMorgan Market Neutral Fund Prospectuses dated February 28, 2009 J.P. Morgan Money Market Funds JPMorgan Prime Money Market Fund Prospectus dated July 1, 2009 JPMORGAN TRUST II J.P. Morgan U.S. Equity Funds JPMorgan Equity Income Fund JPMorgan Equity Index Fund JPMorgan Intrepid Mid Cap Fund JPMorgan Large Cap Growth Fund JPMorgan Large Cap Value Fund JPMorgan Market Expansion Index Fund JPMorgan Mid Cap Growth Fund JPMorgan Multi-Cap Market Neutral Fund JPMorgan Small Cap Growth Fund JPMorgan Small Cap Value Fund Prospectuses dated November 1, 2008 J.P. Morgan Money Market Funds JPMorgan Liquid Assets Money Market Fund JPMorgan U.S. Treasury Plus Money Market Fund Prospectus dated July 1, 2009 J.P. Morgan Income Funds JPMorgan Core Bond Fund JPMorgan Core Plus Bond Fund JPMorgan Government Bond Fund JPMorgan High Yield Bond Fund JPMorgan Short Duration Bond Fund JPMorgan Treasury & Agency Fund JPMorgan Limited Duration Bond Fund (formerly known as JPMorgan Ultra Short Duration Bond Fund) Prospectus dated July 1, 2009 J.P. Morgan Municipal Bond Funds JPMorgan Arizona Municipal Bond Fund JPMorgan Michigan Municipal Bond Fund JPMorgan Municipal Income Fund JPMorgan Ohio Municipal Bond Fund JPMorgan Short-Intermediate Municipal Bond Fund JPMorgan Tax Free Bond Fund Prospectus dated July 1, 2009 J.P. Morgan International Equity Funds JPMorgan International Equity Index Fund Prospectus dated February 28, 2009 J.P. Morgan Investor Funds JPMorgan Investor Balanced Fund JPMorgan Investor Conservative Growth Fund JPMorgan Investor Growth & Income Fund JPMorgan Investor Growth Fund Prospectus dated November 1, 2008 J.P. MORGAN MUTUAL FUND INVESTMENT TRUST J.P. Morgan U.S. Equity Funds JPMorgan Growth Advantage Fund Prospectuses dated November 1, 2008 J.P. MORGAN FLEMING MUTUAL FUND GROUP, INC. J.P. Morgan U.S. Equity Funds JPMorgan Mid Cap Value Fund Prospectus dated November 1, 2008 UNDISCOVERED MANAGERS FUNDS Undiscovered Managers Funds Undiscovered Managers Behavioral Growth Fund Undiscovered Managers Behavioral Value Fund JPMorgan Realty Income Fund Prospectus dated December 31, 2008 JPMORGAN VALUE OPPORTUNITIES FUND, INC. JPMorgan Value Opportunities Fund
